      Case 4:20-cv-00083-AW-CAS Document 1 Filed 02/11/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION

SCHEVONNE PAIGE,

      Plaintiff,
                                                     CASE NO.: 4:20-cv-83
v.

THE DISTRICT BOARD OF TRUSTEES OF
TALLAHASSEE COMMUNITY COLLEGE,

     Defendant.
__________________________________________/

                   DEFENDANT’S NOTICE OF REMOVAL

      Defendant, THE DISTRICT BOARD OF TRUSTEES OF TALLAHASSEE

COMMUNITY COLLEGE, by and through its undersigned counsel, files this

Notice of Removal and would show the Court as follows:

      1.     The District Board of Trustees of Tallahassee Community College is

the Defendant in an action in the Circuit Court of the Second Judicial Circuit, in and

for Leon County, Florida, styled as: Schevonne Paige v. Board of Trustees for

Tallahassee Community College, Case Number 2019 CA 001191.

      2.     Defendant was first served with Plaintiff’s First Amended Complaint

for said action on January 13, 2020.

      3.     No further proceedings have transpired in regard to the above-

referenced action in the Circuit Court of the Second Judicial Circuit, in and for Leon


                                       Page 1 of 3
       Case 4:20-cv-00083-AW-CAS Document 1 Filed 02/11/20 Page 2 of 3




County, Florida, except the following documents attached to this Notice as Exhibit

“A”: Civil Cover Sheet, Complaint, Summonses, Returns of Service, Defendant’s

Motion to Dismiss Plaintiff’s Complaint, Notice of Hearing, Notice of Cancellation

of Hearing, Plaintiff’s First Amended Complaint, and Defendant’s Motion to

Dismiss Plaintiff’s First Amended Complaint.

      4.     Defendant has not yet scheduled a hearing on its Motion to Dismiss

Plaintiff’s First Amended Complaint.

      5.     This is an action brought by Plaintiff under 20 U.S.C. § 1681(a) (Title

IX of the Education Amendments of 1972), and the common law of Florida against

Defendant alleging assault, battery, false imprisonment, negligence, negligent

training and supervision, and violations of Title IX.

      6.     This Court has original jurisdiction of this matter pursuant to 28 U.S.C.

§ 1331, and therefore, this action may be removed to this Court pursuant to 28 U.S.C.

§§ 1441 and 1446.

      WHEREFORE, Defendant, THE DISTRICT BOARD OF TRUSTEES OF

TALLAHASSEE COMMUNITY COLLEGE, requests this Court order that this

action be properly removed from the Circuit Court of the Second Judicial Circuit, in

and for Leon County, Florida, take jurisdiction of this action, and conduct all further

proceedings in the United States District Court for the Northern District of Florida,

Tallahassee Division.


                                     Page 2 of 3
      Case 4:20-cv-00083-AW-CAS Document 1 Filed 02/11/20 Page 3 of 3




                  Respectfully submitted,


                  s/ Ross D. Vickers
                  J. Craig Knox (Florida Bar #0286729)
                  Ross D. Vickers (Florida Bar #121717)
                  ANDREWS, CRABTREE, KNOX & LONGFELLOW, LLP
                  1558 Village Square Boulevard, Suite 1
                  Tallahassee, FL 32309
                  Telephone: (850) 297-0090
                  Facsimile: (850) 297-0219
                  cknox@andrewscrabtree.com
                  rvickers@andrewscrabtree.com
                  jhartsfield@andrewscrabtree.com
                  lthornton@andrewscrabtree.com
                  Attorneys for Defendant, The District Board of Trustees of
                  Tallahassee Community College

                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of February 2020, I electronically
filed the foregoing document with the Clerk of Court using CM/ECF. I also certify
that the foregoing document is being served this day on all counsel of record
identified below, via Notice of Electronic Filing generated by CM/ECF, and/or by
other means of electronic transmission:

Marie A. Mattox, Esq.
MARIE A. MATTOX, P.A.
310 East Bradford Road
Tallahassee, FL 32303
marie@mattoxlaw.com
marlene@mattoxlaw.com
michelle2@mattoxlaw.com
federalcourt@mattoxlaw.com
Attorneys for Plaintiff, Schevonne Paige


                               s/ Ross D. Vickers
                               Ross D. Vickers


                                   Page 3 of 3
